 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions ofRelease Page l of §‘ § Pages

 

UNITED STATES DISTRICT CoURT

forche . _ FELED

Eastern District of Cal1forn1a
MAR 25 2019

CLERK,, U.S. DISTF!|CT C U
UNITED STATES oF AMERICA, _ EASERN answer OF CAW\
BV

CaseNO-\&l@( m wa)?)mw®l %l@

 

 

V.

U\@ \/M)éa,

\./\/V\_/

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 141353.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant meet appear et MMA§&__'

Place

MTLMP§Q?¢ST\ FFFS?}\§D 0¥% 0|%")94

   

f D“’e‘;§t 234qu br Eookf&

lf blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 

 

Ao 1993 (Rev. 09/08- EDCA [Fresno]) Addicional conditions ofRelease (Generai) Pagé- or- - Pages
VANG, Eric
Doc. No. 1:19-MJ-00061-SKO .

ADDI'_I`IONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant isy subject to the conditions marked
below:

I:l (6) The defendant is placed in the custody of:
Name of person or organization

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the 1
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the ‘
defendant violates any conditions of release or disappears.

SIGNED: 1
o CUSTODIAN ' `

IZI (7) The defendant must:
121 (a) report on a regular basis to the following agency: ,
Pretrial Services and comply with their rules and regulations; -

(b) report in person to the Pretrial Services Agency on the first working day following your
release from custody;

(c) reside at a location approved by the PSO, and not change your residence without prior
approval of PSO; travel restricted to the Eastern District of California, unless otherwise
approved in advance by PSO;

(d) cooperate in the collection of a DNA sample;

(e) report any contact with law enforcement to your PSO within 24 hours;

(f) seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

(g) not possess, have in your residence, or have access to a firearm/ammunition,
destructive 'device, or other dangerous weapon; additionally, you must provide written
proof of divestment 'of lall firearms/ ammunition currently under your control; and,

(h) not apply for or obtain a passport or other traveling documents during the pendency of
this case.

 

Ell§_l

l§l|§l|§|§l

|§l

 

AO 1990 (Rev. 09/08- EDCA [Fresno]) Adviee of Penalties Page of Pages

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWTNG PENALTIES AND SANCTIONS'.

Violatin g any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (1' e., in addition to) to any other sentence you receive

lt 1s a crime punishable by up to ten years in prison and a SZSO. 000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or inforrnant; retaliate or attempt to retaliate against a witness, victim, or informant; or_ intimidate or
attempt to intimidate a wimess, victim, juror, informant, or officer of the court The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than 5250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250, 000 or imprisoned for not more than five years, or both;

(3) any other felony- you will be fined not more than $250, 000 or imprisoned not more than two years_, or both;

(4) a misdemeanor - you will be fined not more than S 100 ,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive ln
addition a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that l am the defendant in this case and that l am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions

set forth above.
§§ 410 U &\

lJ
/ De]éndanl ’s Signalure

Directions to the United States Marshal

( / ) The defendant is ORDERED released after processing

Date: 3 rZS-"{q /' ` G- K. @ML__

Judicia/ Oj‘icer 's Signa!ure

 

Sheila K. Oberto, U.S. Magistrate Judge

 

Prinied name and title

DlSTRIBUTION: COUR'l` DEFENDANT PR.ETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

